DETAILED ACTION
Status of Claims
As per the submission to the Office filed on 05/05/2022, the following represents the changes from the previous claims: Claims 1, 5, 26, 30-36, and 38 were amended and claims 2-4, 28, and 29 were cancelled. Claims 1, 5, 25, 26, 30-36, 38, and 40-47 are presented for examination. 

Claim Rejections - 35 USC § 102
2. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

3. 	Claims 1, 5, 25, 26, 30-35, and 44-47 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Deering et al. (US 11,083,183).
	a. Regarding claim 1, Deering discloses a portable electronic device comprising a receiver to receive short-range local wireless communications signals from at least one trap within a range [monitor a plurality of pest control stations from a mobile electronic device, claim 1], each trap being configured to activate in order to trap, detect or kill a pest [A wire live animal trap, as is commonly available to technicians and the public is shown in FIG. 4C. Trap 4300 is provided with one or more doors 4312 and 4314, along with a trigger, as shown by trip 4322, col. 10 lines 27-30], and a controller having a processor and memory [a mobile device such as a smartphone, col. 25 lines 25-26] the controller being configured, while having no prior information on the locations of the at least one trap, in response to receiving the short-range local wireless communications signals from one or more traps [sensor station is adaptable for use on a variety of traps, bait stations, monitoring stations, or a combination of those, col. 9 lines 59-61] to identify at least one trap in the range [a sensor station may have been assigned a barcode with a unique identifier, an RFID chip, or other physical object that may be used to identify the sensor station, col. 25 lines 29-32]; a user may use a mobile device to scan a barcode or to recognize an identifying object such as a RFID chip, col. 25 lines 66-67 col. 26 line 1] and to determine the relative location of at least one trap based on the short-range local wireless communications signals received directly from the at least one trap [the sensor station is configured with hardware that may be used to determine the location of the sensor station, such as GPS coordinates, and the activation of the sensor station, such as by pressing a certain button, will then send identifying information about the sensor station which includes a unique identifier for the sensor station as well as GPS coordinates or other information that may be used to describe the location, col. 26 lines 22-29; Any reference to GPS locations is not limited to GPS location but may also include other mechanisms for determining and identifying a location, including Wifi, radio frequency, triangulation, and Bluetooth ( R ), col. 25 lines 32-35] and to provide an indication to the user of the determined relative location, the determined relative location comprising information relating to one or more of the proximity of the identified activated trap to the portable electronic device [the user uses a smartphone or other device to determine the GPS coordinates of the smartphone or other device and the proximity between the sensor station and the smartphone, col. 25 lines 37-40; Any reference to GPS locations is not limited to GPS location but may also include other mechanisms for determining and identifying a location, including Wifi, radio frequency, triangulation, and Bluetooth ( R ), col. 25 lines 32-35] and the direction of the at least one trap relative to the portable electronic device [to allow technicians to readily identify the location, either by a GPS based map, by audio feedback, by WiFi, by radio-frequency and triangulation, col. 11 lines 4-6].
	b. Regarding claim 5, Deering discloses the portable electronic device of claim 1, wherein the at least one trap comprises an activation sensor [One preferred sensor is an infrared detector, detecting infrared emissions 132 from a warm-blooded animal such as a mouse, col. 6 lines 50-53] configured to determine when the at least one trap has been activated [forming a determination of whether a threshold has been met at which the pest control system may determine that a sensor station has detected a pest and that the pest is physically trapped within a trap, col. 14 lines 34-38]. 
	c. Regarding claim 25, Deering discloses the portable electronic device of claim 5, wherein the
activation sensor comprises one or more of a vibration sensor; an optical sensor, an audio sensor, an infrared sensor [One preferred sensor is an infrared detector, detecting infrared emissions 132 from a warm-blooded animal such as a mouse, col. 6 lines 50-53]; a disturbance switch, a tilt switch, a micro-switch, a proximity sensor, and a switch.
	d. Regarding claim 26, Deering discloses the portable electronic device of claim 1, wherein the portable electronic device is configured to enable provision of data to an external electronic device, the data comprising information on which of the at least one trap had been activated [alerting the computer-based system when a pest in a trap has been detected and, in some embodiments, for alerting a user of the computer-based system, col. 6 lines 13-16].
	e. Regarding claim 30, Deering discloses the portable electronic device of claim 45, wherein each of the at least one traps comprises a separate trigger sensor [sensor station is adaptable for use on a variety of traps, bait stations, monitoring stations, or a combination of those, col. 9 lines 59-61; A wire live animal trap, as is commonly available to technicians and the public is shown in FIG. 4C. Trap 4300 is provided with one or more doors 4312 and 4314, along with a trigger, as shown by trip 4322, col. 10 lines 27-30] configured to detect the presence of a pest in the trap [sensor station may then send data representing pest presence status such as at least one pest has been detected, or at least one pest is presumed to have been detected, or the number of activations of a sensor module of a sensor station during a certain interval, col. 32 lines 56-60].
f. Regarding claim 31, Deering discloses the portable electronic device of claim 1, wherein the short-range local wireless communication signals comprise one or more of: short-range radio frequency signals, Bluetooth®, Wi-Fi, optical signals, infrared signals, and ISM frequency signals [mechanisms for determining and identifying a location, including Wifi, radio frequency, triangulation, and Bluetooth ( R ), col. 25 lines 32-35].
	g. Regarding claim 32, Deering discloses a pest trapping system comprising the portable electronic device of claim 1 [monitor a plurality of pest control stations from a mobile electronic device, claim 1] and the at least one trap being configured to activate in order to detect, kill or trap a pest [A wire live animal trap, as is commonly available to technicians and the public is shown in FIG. 4C. Trap 4300 is provided with one or more doors 4312 and 4314, along with a trigger, as shown by trip 4322, col. 10 lines 27-30] and to transmit the short-range local wireless communications signals to the portable electronic device [a sensor station may have been assigned a barcode with a unique identifier, an RFID chip, or other physical object that may be used to identify the sensor station, col. 25 lines 29-32] a user may use a mobile device to scan a barcode or to recognize an identifying object such as a RFID chip, col. 25 lines 66-67 col. 26 line 1].
	h. Regarding claim 33, Deering discloses a pest trapping system according to claim 32, wherein the at least one trap comprises a condition sensor comprising at least one of a temperature sensor and a humidity sensor, and configured to record condition data [Information gathered by sensor stations includes such environmental information as ambient temperature, temperature extremes, relative humidity, light levels, and the like, col. 23 lines 23-26].
	i. Regarding claim 34, Deering discloses the pest trapping system according to claim 32, wherein the at least one trap is configured to monitor a mass of bait remaining [the sensor station could simple function as a switch to detect bait disturbance, or usage, col. 10 lines 13-15].
	j. Regarding claim 35, Deering discloses the pest trapping system according to claim 32, wherein the at least one trap is configured to determine a measure of a size of the pest [estimate the type of pest which has been caught, such as using data from a weight sensor or data from a load sensor, col. 25 lines 5-6].
	k. Regarding claim 44, Deering discloses the portable electronic device as in claim 1 wherein
the portable electronic device [a mobile device such as a smartphone, col. 25 lines 25-26] is configured, in response to the received short-range local wireless communications signals, to determine and identify [sensor station is adaptable for use on a variety of traps, bait stations, monitoring stations, col. 9 lines 59-61; a sensor station may have been assigned an RFID chip, or other physical object that may be used to identify the sensor station, col. 25 lines 29-32]; a user may use a mobile device to recognize an identifying object such as a RFID chip, col. 25 lines 66-67 col. 26 line 1] at least one non-activated trap from the at least one trap in the range [sensor station may then send data representing pest presence status … such as lack of any detections during a predetermined interval, col. 32 lines 56-61]. 
l. Regarding claim 45, Deering discloses the portable electronic device of claim 1, wherein the portable electronic device [a mobile device such as a smartphone, col. 25 lines 25-26] is configured, in response to the received short-range local wireless communications signals, to determine and identify [sensor station is adaptable for use on a variety of traps, bait stations, monitoring stations, col. 9 lines 59-61; a sensor station may have been assigned an RFID chip, or other physical object that may be used to identify the sensor station, col. 25 lines 29-32]; a user may use a mobile device to recognize an identifying object such as a RFID chip, col. 25 lines 66-67 col. 26 line 1] at least one activated trap from the at least one trap in the range [sensor station may then send data representing pest presence status such as at least one pest has been detected, or at least one pest is presumed to have been detected, or the number of activations of a sensor module of a sensor station during a certain interval, col. 32 lines 56-60].
m. Regarding claim 46, Deering discloses the portable electronic device of claim 1, wherein the portable electronic device [a mobile device such as a smartphone, col. 25 lines 25-26] is configured to provide a broadcast signal to the at least one trap within the range [Smartphone apps and portable devices may run software using modules which may allow for technicians or customers to interact or communicate wirelessly with the sensor stations, col. 19 lines 31-35] in order to prompt transmission of the short-range local wireless communications signals from the at least one trap within range [the sensor station is configured with hardware that may be used to determine the location of the sensor station, such as GPS coordinates, and the activation of the sensor station, such as by pressing a certain button, will then send identifying information about the sensor station which includes a unique identifier for the sensor station as well as GPS coordinates or other information that may be used to describe the location, col. 26 lines 22-29; a technician may activate the sensor station and cause the sensor station to send identifying data of the sensor station to the computer-based system by pressing a button on the sensor station, or performing another identifiable action such as waving a unique object in front of the sensor of the sensor station, and then also pressing a button, or performing other identifiable action, in a user interface of an application smartphone, col. 26 lines 10-17].
n. Regarding claim 47, Deering discloses the portable electronic device of claim 45, wherein the portable electronic device [a mobile device such as a smartphone, col. 25 lines 25-26] is configured, based on the received short-range local wireless communications signals, to record a time associated with an activation event of an activated trap [sensor station may then send data representing pest presence status such as at least one pest has been detected, or at least one pest is presumed to have been detected, or the number of activations of a sensor module of a sensor station during a certain interval, col. 32 lines 56-60; alerting the system when a pest in a trap has been detected, col. 6 line 24; Each alert is displayed according to the time at which the alert was received 160, col. 12 lines 20-21].

Claim Rejections - 35 USC § 103
4. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5. 	Claim 36 is rejected under 35 U.S.C. 103(a) as being unpatentable over Deering et al. (US 11,083,183) in view of Gardner Jr. et al. (US Patent Publication 2009/0192763).
a. Regarding claim 36, Deering teaches the pest trapping system according to claim 32 having at least one trap [A wire live animal trap, as is commonly available to technicians and the public is shown in FIG. 4C. Trap 4300 is provided with one or more doors 4312 and 4314, along with a trigger, as shown by trip 4322, col. 10 lines 27-30]. Deering does not specifically teach at least one trap is configured to determine whether the trap has been manually opened. Gardner Jr. teaches at least one trap 605 is configured to determine whether the trap has been manually opened [switch 604 can provide information on whether the trap has been opened prior to the physical inspection. Such information can explain an empty trap even though a pest detection signal has been generated and a pest event received. This switch can be a mercury type switch, a momentum switch, and other switches which sense physical movement of the trap (or which monitor the physical location of the trap, e.g., a GPS sensor). Switch 604 can take the form of a mechanical switch, photo sensitive switch, magnetic switch, and other devices which are capable of functionally determining if the cover has been opened [0064]] for the purpose of providing information on whether the trap has been opened prior to the physical inspection and explain an empty trap even though a pest detection signal has been generated. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system taught by Deering to include at least one trap configured to determine whether the trap has been manually opened as taught by Gardner Jr. because doing so would have provided information on whether the trap has been opened prior to the physical inspection and explain an empty trap even though a pest detection signal has been generated.

6. 	Claims 38 and 40-42 are rejected under 35 U.S.C. 103(a) as being unpatentable over Deering et al. (US 11,083,183) in view of Jacques et al. (US Patent Publication 2014/0197928). 
a. Regarding claim 38, Deering teaches a method of determining a location of at least one trap in proximity to a portable electronic device comprising the steps of receiving, by the portable electronic device [a mobile device such as a smartphone, col. 25 lines 25-26] having no prior information on the locations of the at least one trap, short-range local wireless communications signals [a sensor station may have been assigned a barcode with a unique identifier, an RFID chip, or other physical object that may be used to identify the sensor station, col. 25 lines 29-32]; a user may use a mobile device to scan a barcode or to recognize an identifying object such as a RFID chip, col. 25 lines 66-67 col. 26 line 1] from the at least one trap within a range [sensor station is adaptable for use on a variety of traps, bait stations, monitoring stations, or a combination of those, col. 9 lines 59-61], the at least one trap being configured to activate in order to trap, kill, or detect a pest [A wire live animal trap, as is commonly available to technicians and the public is shown in FIG. 4C. Trap 4300 is provided with one or more doors 4312 and 4314, along with a trigger, as shown by trip 4322, col. 10 lines 27-30]; and using the portable electronic device, in response to the received short-range local wireless communications signals from the at least one trap to identify at least one trap in range and to determine the relative location of at least one trap based on the short-range local wireless communications signals from the at least one trap [the sensor station is configured with hardware that may be used to determine the location of the sensor station, such as GPS coordinates, and the activation of the sensor station, such as by pressing a certain button, will then send identifying information about the sensor station which includes a unique identifier for the sensor station as well as GPS coordinates or other information that may be used to describe the location, col. 26 lines 22-29; Any reference to GPS locations is not limited to GPS location but may also include other mechanisms for determining and identifying a location, including Wifi, radio frequency, triangulation, and Bluetooth ( R ), col. 25 lines 32-35] and to provide an indication to the user of the determined relative location, the determined relative location comprising information relating to one or more of the proximity of the at least one trap to the portable electronic device [the user uses a smartphone or other device to determine the GPS coordinates of the smartphone or other device and the proximity between the sensor station and the smartphone, col. 25 lines 37-40; Any reference to GPS locations is not limited to GPS location but may also include other mechanisms for determining and identifying a location, including Wifi, radio frequency, triangulation, and Bluetooth ( R ), col. 25 lines 32-35] and the direction of the at least one trap relative to the portable electronic device [to allow technicians to readily identify the location, either by a GPS based map, by audio feedback, by WiFi, by radio-frequency and triangulation, col. 11 lines 4-6].
Deering does not specifically teach receiving short-range local wireless communications signals by a phased-array antenna on the portable electronic device. Jacques teaches receiving short-range local wireless communications signals by a phased-array antenna on portable electronic device [phased array RFID reader 20 connected to a plurality of antennas 1, 2, 3 . . . , N. The RFID reader 20 is also connected to a server or controller 12 and a user interface 14 [0026]; controller 12 and the interface 14 may be integrated into a single hardware device, such as a mobile smartphone, or a portable tablet, or a laptop computer [0027]] for the purpose of providing a radio frequency identification (RFID) tag reading system having a phased antenna array to more accurately and more rapidly locate RFID tags in a retail store, a warehouse, or any other confined or open area in which RFID-tagged items are to be monitored.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught by Deering to include receiving short-range local wireless communications signals by a phased-array antenna on the portable electronic device as taught by Jacques because doing so would have provided a radio frequency identification (RFID) tag reading system having a phased antenna array to more accurately and more rapidly locate RFID tags in a retail store, a warehouse, or any other confined or open area in which RFID-tagged items are to be monitored.  
b. Regarding claim 40, Deering teaches the portable electronic device as in claim 1 having the portable electronic device [a mobile device such as a smartphone, col. 25 lines 25-26] that includes a short-range radio frequency transceiver [a user may use a mobile device to scan a barcode or to recognize an identifying object such as a RFID chip, col. 25 lines 66-67 col. 26 line 1]. Deering does not specifically teach a short-range radio frequency transceiver having a phased-array antenna. Jacques teaches a short-range radio frequency transceiver having a phased-array antenna [phased array RFID reader 20 connected to a plurality of antennas 1, 2, 3 . . . , N. The RFID reader 20 is also connected to a server or controller 12 and a user interface 14 [0026]; controller 12 and the interface 14 may be integrated into a single hardware device, such as a mobile smartphone, or a portable tablet, or a laptop computer [0027]] for the purpose of providing a radio frequency identification (RFID) tag reading system having a phased antenna array to more accurately and more rapidly locate RFID tags in a retail store, a warehouse, or any other confined or open area in which RFID-tagged items are to be monitored.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught by Deering to include a short-range radio frequency transceiver having a phased-array antenna as taught by Jacques because doing so would have provided a radio frequency identification (RFID) tag reading system having a phased antenna array to more accurately and more rapidly locate RFID tags in a retail store, a warehouse, or any other confined or open area in which RFID-tagged items are to be monitored.
	c. Regarding claim 41, Deering in view of Jacques teaches (references to Deering) the portable electronic device as in claim 40 wherein the processor is configured [a sensor station may have been assigned a barcode with a unique identifier, an RFID chip, or other physical object that may be used to identify the sensor station, col. 25 lines 29-32]; a user may use a mobile device to scan a barcode or to recognize an identifying object such as a RFID chip, col. 25 lines 66-67 col. 26 line 1] for determining one or more of, the proximity of the at least one trap to the portable electronic device [the user uses a smartphone or other device to determine the GPS coordinates of the smartphone or other device and the proximity between the sensor station and the smartphone, col. 25 lines 37-40; Any reference to GPS locations is not limited to GPS location but may also include other mechanisms for determining and identifying a location, including Wifi, radio frequency, triangulation, and Bluetooth (R), col. 25 lines 32-35] and the direction of the at least one trap relative to the portable electronic device [to allow technicians to readily identify the location, either by a GPS based map, by audio feedback, by WiFi, by radio-frequency and triangulation, col. 11 lines 4-6].  
Deering in view of Jacques teaches (references to Jacques) the portable electronic device as in claim 40 wherein wherein the processor is configured for determining one or more of, the proximity the portable electronic device and the direction to the portable electronic device [A radio frequency (RF) identification (RFID) tag reading system for accurately locating RFID tags associated with items in a controlled area, comprising: a phased antenna array, claim 1], from information derived from a phased-array antenna [phased array RFID reader 20 connected to a plurality of antennas 1, 2, 3 . . . , N. The RFID reader 20 is also connected to a server or controller 12 and a user interface 14 [0026]; controller 12 and the interface 14 may be integrated into a single hardware device, such as a mobile smartphone, or a portable tablet, or a laptop computer [0027]].
	d. Regarding claim 42, Deering in view of Jacques teaches (references to Deering) the portable electronic device as in claim 41 wherein the processor is configured [sensor station is adaptable for use on a variety of traps, bait stations, monitoring stations, col. 9 lines 59-61]; a sensor station may have been assigned an RFID chip or other physical object that may be used to identify the sensor station, col. 25 lines 29-32]; a user may use a mobile device to recognize an identifying object such as a RFID chip, col. 25 lines 66-67 col. 26 line 1] to measure an angle of incidence [triangulation, col. 25 lines 32-35] between the portable electronic device and the at least one trap [the user uses a smartphone to determine the proximity between the sensor station and the smartphone, col. 25 lines 37-40; mechanisms for determining and identifying a location including triangulation, col. 25 lines 32-35].
	
7. 	Claim 43 is rejected under 35 U.S.C. 103(a) as being unpatentable over Deering et al. (US 11,083,183) in view of Lerner (US Patent Publication 2017/0092090).
a. Regarding claim 43, Deering teaches the portable electronic device as in claim 1 wherein 
wherein the portable electronic device is configured to indicate a close proximity of the portable electronic device to the at least one trap and a farther away proximity to the at least one trap [user uses a smartphone to determine the proximity between the sensor station and the smartphone is sufficient, such as less than 30 feet or even less than 3 feet, col. 25 lines 37-41]. Deering does not specifically teach the portable electronic device is configured to display short arrows indicating a close proximity of the portable electronic device and long arrows indicating a farther away proximity. Lerner teaches portable electronic device 105 [mobile device 105 [0113]] is configured to display short arrows indicating a close proximity of the portable electronic device and long arrows indicating a farther away proximity [a distance and direction arrow (vector) on the screen of a mobile device, directing user to the location of the measured object [0147]; an application is installed on the mobile device, having a user interface that presents the location of the tracked RFID tag relative to the mobile device. The user interface may include, for example, an arrow pointing to the direction of the RFID tag relative to the mobile device and/or the distance to the RFID tag, so the user is guided to the location of the RFID tag [0067]; FIG. 13A is a schematic illustration of an exemplary structure of an RFID reader system in the form of a smartphone case and a screen showing an arrow pointing to the RFID tag [0046]; the application may direct the user to a tracked item by providing a user interface on the screen of mobile device 105, with an arrow pointing to the item which indicates a direction with an estimate of the distance from the current device position to the searched-for item [0113]] for the purpose of providing a distance and direction arrow (vector) on the screen of a mobile device pointing to a searched-for item with a radio frequency identification (RFID) tag to guide the user to the location of the item.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by Deering to include the portable electronic device configured to display short arrows indicating a close proximity of the portable electronic device and long arrows indicating a farther away proximity as taught by Lerner because doing so would have provided a distance and direction arrow (vector) on the screen of a mobile device pointing to a searched-for item with a radio frequency identification (RFID) tag to guide the user to the location of the item.
	 
Response to Arguments
8.	Applicant’s arguments from the response filed on 05/05/2022, see pages 7-9, with respect to the rejection of claims 1 and 38 under 35 U.S.C 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new grounds of rejection is made in view of Deering et al. (US 11,083,183) and Jacques et al. (US Patent Publication 2014/0197928).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY R LARSEN whose telephone number is (313)446-6578.  The examiner can normally be reached on increased Flextime.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JEFFREY R LARSEN/             Examiner, Art Unit 3643